—Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Richmond County (Felig, J.), imposed February 8, 1993.
Ordered that the sentence is affirmed.
The defendant’s waiver of his right to appeal was conditioned on the premise that the sentence which would be imposed was the promised sentence. Since the court ultimately imposed a harsher sentence than that originally promised, the waiver of the right to appeal should not be enforced (see, People v Poole, 202 AD2d 450; People v Prescott, 196 AD2d 599). However, we find the sentence imposed was not unduly harsh nor excessive (see, People v Delgado, 80 NY2d 780; People v Suitte, 90 AD2d 80). Mangano, P. J., Rosenblatt, Miller, Copertino and Krausman, JJ., concur.